Exhibit 10.13

NI HOLDINGS, INC.

 

Time-Based Restricted Stock Unit Agreement for Non-Employee Directors

 

Name of Participant:  [___________] Date of Grant:   No. of Units
Covered:  [___________] Vesting Commencement Date:    

Vesting Date:

 

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) governs the Stock Unit
Award granted by NI HOLDINGS, INC., a North Dakota corporation (the “Company”)
to the above-named individual (the “Participant”), in accordance with and
subject to the provisions of the Company’s 2017 Stock and Incentive Plan (the
“Plan”). A copy of the Plan has been made available to the Participant. Unless
the context indicates otherwise, capitalized terms that are not defined in this
Agreement shall have the meaning set forth in the Plan.

 

I.       Grant of Restricted Stock Units.

A.       In accordance with the Plan, and effective as of the Date of Grant
specified above, the Company has granted to the Participant the number of Stock
Units specified at the beginning of this Agreement (collectively, the
“Restricted Stock Units,” and each a “Restricted Stock Unit.”). Each Restricted
Unit represents the right to receive a share of Common Stock (a “Share”) and
dividend equivalent amounts corresponding to the Share, subject to the terms and
conditions of this Agreement and the Plan.

B.       The Restricted Stock Units granted to the Participant shall be credited
to an account in the Participant’s name. This account shall be a record of
book-keeping entries only and shall be utilized solely as a device for the
measurement and determination of the number of Shares to be issued to or in
respect of the Participant pursuant to this Agreement. Restricted Stock Units
may not be transferred by the Participant without the Committee’s prior written
consent other than by will or the laws of descent and distribution.

II.       Vesting of the Shares.

A.       The Participant’s interest in the Restricted Stock Units shall vest and
become non-forfeitable on the vesting date(s) set forth above (each a “Vesting
Date”) if the Participant remains in the continuous service on the Company’s
Board of Directors (the “Board”) from the Vesting Commencement Date through each
applicable Vesting Date. Except as provided in paragraphs 2(b) through (d)
below, if the Participant’s service on the Board is terminated prior to a
Vesting Date, any Restricted Stock Units that remain unvested as of the date of
such termination shall be forfeited.

B.       If the Participant remains on the Board from the Vesting Commencement
Date until the date the Participant’s service is terminated due to Disability or
death that occurs before the Vesting Date, then any Restricted Stock Units that
remain unvested will vest in full and become non-forfeitable as of the date of
such termination.

C.       If the Participant voluntarily resigns from the Board for any reason
prior to the Vesting Date (other than due to Disability), then the Restricted
Stock Units will vest in a pro rata number of the Restricted Stock Units. The
pro rata number of Restricted Stock Units that vest shall be determined by
multiplying the unvested Restricted Stock Units by a fraction, the numerator of
which is the number of full and partial calendar months of the Participant’s
service with Board from the first day of the Vesting Commencement Date to the
date of resignation, and the denominator of which is the number of full calendar
months from the Vesting Commencement Date to the Vesting Date. A partial month
of service shall count as a full month.

D.       If the Participant remains on the Board from the Vesting Commencement
Date until a Change in Control that occurs before the Vesting Date, then any
Restricted Stock Units that remain unvested will vest in full and become
non-forfeitable upon the Change in Control.

106 

 



III.       Issuance and Settlement.

A.       After any Restricted Stock Units vest in accordance with Section 2, the
Company shall cause to be issued to the Participant, or to the Participant’s
designated beneficiary or estate in the event of the Participant’s death, one
Share in payment and settlement of each vested Restricted Stock Unit. The
Committee shall cause the Shares issuable in connection with the vesting of any
such Restricted Stock Units to be issued as soon as practicable after vesting,
but in all events no later than 30 days after vesting, and the Participant shall
have no power to affect the timing of such issuance. Such issuance shall be
evidenced by a stock certificate or appropriate entry on the books of the
Company or a duly authorized transfer agent of the Company and shall be in
complete settlement and satisfaction of such vested Restricted Stock Units.

B.       Notwithstanding the foregoing, the Restricted Stock Units shall be
treated as “deferred compensation” subject to section 409A of the Internal
Revenue Code (the “Code”) if they are not otherwise exempt under the
“short-term” deferral exemption. In such case, if any Restricted Stock Units
vest and become payable on account of a Change in Control, the Restricted Stock
Units shall not become payable (even though non-forfeitable) unless the Change
in Control constitutes a “change in control event” as defined in Treasury
Regulations promulgated under section 409A of the Code. In addition, if any
Units vest and become payable on account of a Participant’s resignation from the
Board, the Units shall not become payable (even though non-forfeitable) unless
the resignation constitutes a “separation from service” as defined in Treasury
Regulations promulgated under section 409A of the Code.

IV.       Shareholder Rights. The Restricted Stock Units do not entitle the
Participant to any rights of a shareholder of the Company. Notwithstanding the
foregoing, the Participant shall accumulate an unvested right to payment of cash
dividend equivalents on the Shares underlying Restricted Stock Units if cash
dividends are declared by the Company on the Shares on or after the Date of
Grant. Such dividend equivalents will be in an amount of cash per Restricted
Stock Unit equal to the cash dividend paid with respect to one Share. The
Participant shall be entitled solely to payment of accumulated dividend
equivalents with respect to the number of Restricted Stock Units equal to the
number of Shares that become issuable to the Participant pursuant to this
Agreement. Dividend equivalents will be paid to the Participant as soon as
administratively possible following the date that the Shares are issued to the
Participant. The Participant shall not be entitled to dividend equivalents with
respect to dividends declared prior to the Date of Grant. All dividend
equivalents accumulated with respect to forfeited Restricted Stock Units shall
also be irrevocably forfeited. As of the date of issuance of Shares underlying
Restricted Stock Units, the Participant shall have all of the rights of a
shareholder of the Company with respect to any Shares issued pursuant hereto.

V.       Definitions. For purposes of this Agreement, the following shall have
the following meanings:

A.       “Change in Control” means:

1.       the approval of the shareholders of the Company, and consummation, of
(A) any consolidation, merger or statutory share exchange of the Company with
any person in which the surviving entity would not have as its directors at
least a majority of the Incumbent Board and as a result of which those persons
who were shareholders of the Company immediately prior to such transaction would
not hold, immediately after such transaction, at least 50% of the Voting Power
of the Company then outstanding or the combined voting power of the surviving
entity’s then outstanding voting securities; (B) any sale, lease, exchange or
other transfer in one transaction or series of related transactions
substantially all of the assets of the Company; or (C) the adoption of any plan
or proposal for the complete or partial liquidation or dissolution of the
Company. For purposes of this Section 5(a), “Voting Power” when used with
reference to the Company shall mean the voting power of all classes and series
of capital stock of the Company now or hereafter authorized; or

2.       the individuals who, as of the date of this Agreement, are members of
the Board of Directors of the Company (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board (provided, however, that
if the election or nomination for election by the Company’s shareholders of any
new director was approved by a vote of at least a majority of the Incumbent
Board, such new director shall be considered to be a member of the Incumbent
Board).

B.       “Disability” means the Participant has been determined, by a physician
selected by the Company and reasonably acceptable to the Participant, to be
unable to engage in any substantial gainful activity by reason of a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months.

VI.       No Right to Continued Service. This Agreement and the grant of the
Stock Unit Award do not give the Participant any rights with respect to
continued service with the Company or an Affiliate.

107

 



VII.       Change in Capital Structure. In accordance with the terms of the
Plan, the terms of this Agreement and the number and kind of Shares shall be
adjusted as the Board determines to be equitably required in the event the
Company effects one or more stock dividends, stock split-ups, subdivisions or
consolidations of shares or other similar changes in capitalization.

VIII.       Governing Law; Venue. The laws of the State of North Dakota shall
govern all matters arising out of or relating to this Agreement including,
without limitation, its validity, interpretation, construction and performance
but without giving effect to the conflict of laws principles that may require
the application of the laws of another jurisdiction. Any party bringing a legal
action or proceeding against any other party arising out of or relating to this
Agreement may bring the legal action or proceeding in the United States District
Court for the District of North Dakota or in any court of the State of North
Dakota sitting in Fargo, North Dakota. Each party waives, to the fullest extent
permitted by law (i) any objection it may now or later have to the laying of
venue of any legal action or proceeding arising out of or relating to this
Agreement brought in a court described in the preceding sentence and (ii) any
claim that any legal action or proceeding brought in any such court has been
brought in an inconvenient forum.

IX.       Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the Date of Grant and this Agreement, the provisions of the
Plan shall govern. All references herein to the Plan shall mean the Plan as in
effect on the Date of Grant.

X.       Participant Bound by Plan. The Participant hereby acknowledges that a
copy of the Plan has been made available to the Participant and the Participant
agrees to be bound by all of the terms and provisions of the Plan.

XI.       Binding Effect. Subject to the limitations stated above and in the
Plan, this Agreement shall be binding upon the Participant and the Participant’s
successors in interest and the Company and any successors of the Company.

 

IN WITNESS WHEREOF, the Company and the Participant have executed this
Restricted Stock Unit Agreement as of the date first set forth above.

 

 

NI HOLDINGS, INC.   [NAME OF PARTICIPANT]                     By:     Signature:
  Name:     Date:   Title:        



 



108



 

